



Exhibit 10.2
MAXLINEAR, INC.
5966 La Place Court, Suite 100
Carlsbad, CA 92008






February 11, 2016




To: Connie Kwong
Re: Promotion




Dear Connie,


You are an important member of our Maxlinear global team and we value your
skills and efforts in making us a strong competitor in our industry. We would
like to congratulate you on your promotion to Corporate Controller and Principal
Accounting Officer with a salary increase to $190,000 annually. In this position
will be considered a "section 16" officer of the company. Your annual
discretionary bonus 2016 will be targeted at 30% of base salary. These changes
will be effective February 15, 2016.


In addition, we have requested that the board approve a grant of 10,000 RSUs at
the next board meeting February 2016. This equity related compensation will be
subject to the terms and conditions of the 2010 Equity Incentive Plan and the
form of agreement approved by the Board.


Subject to Participant's continuing to be a Service Provider (as defined in the
2010 Equity Incentive Plan) through each applicable vesting date, the Restricted
Stock Units subject to the Award will vest as follows: 1/16th of the Restricted
Stock Units will vest on February 20, 2016, and 1/16th of the Restricted Stock
Units subject will vest on each February 20, May 20, August 20, and November 20
thereafter, such that the Award will be fully vested on August 20, 2019. The
Company generally structures RSU vesting to ensure that the vesting dates occur
during an open trading window under the Company's Insider Trading Policy.
However, the Company cannot provide any assurance that the trading window will
be open when RSUs vest as the Company may close the trading window at any time
if it determines appropriate. In addition, the grant of equity awards and
subsequent vesting will not confer any additional right to continued vesting or
employment or modify in any way the "at will" status of the employment
relationship.


Official RSU documents will be sent to you under separate cover in the weeks to
come. Congratulations and thank you for your hard work!


Sincerely,






Adam Spice
Chief Financial Officer




Employee Acknowledgment




I have read and acknowledge by my signature below that I understand the contents
of this notice.




_________________________





